Citation Nr: 0935565	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to March 6, 1998, for 
the grant of a 100 percent evaluation for organic brain 
syndrome and dementia due to cerebral concussion with 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to 
December 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted a 100 percent disability rating for the 
Veteran's service-connected organic brain syndrome and 
dementia due to cerebral concussion with headaches.  The 
Board previously denied the claim in a July 2007 decision.  
In a February 2009 Order, the United States Court of Appeals 
for Veterans Claims (Court) granted the parties Joint Motion 
for Remand and remanded this case.      

As noted in the Board prior decision, a December 1999 claim 
for total disability based on individual unemployability 
(TDIU) was previously in appellate status.  However, this 
claim was rendered moot when the Veteran was granted a 100 
percent disability rating for his service-connected organic 
brain syndrome and dementia due to cerebral concussion with 
headaches in the November 2003 rating decision.  Further, as 
discussed in more detail below, a prior claim for TDIU cannot 
be inferred. 

The Board points out that the Veteran has not claimed that 
clear and unmistakable error was made in a prior RO rating 
decision.  Thus, this decision is strictly limited to the 
effective date issue described above.  


FINDINGS OF FACT

1.  A June 1992 rating decision continued a 10 percent 
disability evaluation for the Veteran's cerebral concussion 
with headaches; a September 1992 statement from the Veteran 
did not constitute a notice of disagreement, and a timely 
notice of disagreement was not otherwise received to initiate 
an appeal from that determination.  

2.  An August 1999 rating decision continued a 10 percent 
disability evaluation for the Veteran's cerebral concussion 
with headaches; a timely notice of disagreement was not 
received to initiate an appeal from that determination.  

3.  The Veteran filed a claim for an increased rating for his 
service-connected cerebral concussion with headaches on 
September 17, 1999.  

4.  By rating decision in November 2003, the RO increased the 
scheduler disability rating for the Veteran's disability to 
100 percent, effective from March 6, 1998. 


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
March 6, 1998, for a 100 percent evaluation for the Veteran's 
service-connected organic brain syndrome and dementia due to 
cerebral concussion with headaches have not been met.  
38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§  
3.155, 3.157, 3.400, Part 4, Diagnostic Code 9304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the November 2003 
rating decision granted a 100 percent disability rating to 
which the Veteran initiated the current appeal for an earlier 
effective date.  In June 2005, a VCAA letter was issued.  The 
VCAA letter notified the claimant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in June 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the Veteran's claim to 
the Board in July 2005.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an earlier effective date, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the June 2005 letter provided notice of what 
type of information and evidence was needed to substantiate 
the claim for an earlier effective date for the disability on 
appeal.  Thus, the Board finds that the requirements set 
forth in Dingess/Hartman have been met.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records and a VA 
examination report.  For rating purposes, the Veteran was 
afforded a VA examination in November 2000.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The Veteran contends that he is entitled to an effective date 
prior to March 6, 1998, for a 100 percent rating for his 
service-connected organic brain syndrome and dementia due to 
cerebral concussion with headaches.  Specifically, the 
Veteran asserts that a 100 percent disability rating is 
warranted from June 1, 1980, which is around the time when 
service connection for residuals of cerebral concussion was 
reestablished.  

Review of the record shows that in a June 1980 rating 
decision, service connection was restablished for residuals 
of cerebral concussion, effective May 12, 1980, and a 10 
percent disability rating was assigned.  That same month, the 
Veteran filed a statement indicating that he was hospitalized 
at the VA and requesting that the hospital report be obtained 
for rating purposes.  The report was obtained and the RO 
subsequently continued the 10 percent disability rating in a 
July 1980 rating decision, which was sent to the Veteran in 
August 1980.  Around that same time, the Veteran submitted a 
statement requesting an increase of his disability rating 
based on this hospital evidence.  It appears that the RO did 
not issue another rating decision because the Veteran's 
request was sent before he had received the July 1980 rating 
decision which addressed the hospital record.  

There is nothing in the record from the Veteran until 
November 1986 where he again requested a reevaluation of his 
service-connected disability and admitted difficulty holding 
a job because of his disability.  In December 1986, the RO 
sent the Veteran a letter indicating that his claim could not 
be considered until he submitted current medical evidence 
showing that his disability had increased in severity.  No 
additional medical evidence was submitted by the Veteran.  In 
October 1990, the Veteran again requested reevaluation of his 
service-connected disability.  The following month, he 
submitted a statement claiming that his service-connected 
brain syndrome had caused a residual psychosis condition.  
However, in an April 1991 rating decision, the RO denied 
service connection for schizophrenia and continued the 
Veteran's 10 percent disability rating.  In July 1991, the 
Veteran submitted a statement requesting that his records be 
transferred from the RO in Nashville, Tennessee and to the RO 
in Atlanta, Georgia.  Subsequently, in September 1991, the 
Veteran filed a statement specifically requesting to reopen 
his claim for a higher rating.  In a June 1992 rating 
decision, the RO again continued the 10 percent disability 
rating.  

In September 1992, the Veteran filed a statement asking the 
RO why he could not get a higher rating.  He stated that he 
had been in and out of the VA hospital and just wanted to 
know what he had to do to get an increase.  He also indicated 
that he could not keep a full time job or anything.  
Subsequently, in May 1995, the Veteran submitted 
authorization forms indicating treatment at the VA hospital 
because he was suicidal.  In a December 1995 rating decision, 
the RO denied the Veteran's claim for an increased rating as 
not being well-grounded.  In a cover letter, the RO addressed 
the September 1992 statement and apparently had treated it as 
a new claim.  Subsequently, no additional evidence is 
associated with the claims file until a claim for an 
increased rating along with medical evidence was received 
from the Veteran on March 6, 1998.  The RO denied the claim 
by rating decision in July 1998.  The Veteran then asked that 
additional records be obtained.  After obtaining and 
reviewing additional medical records, the RO again denied the 
increased rating claim by rating decision in August 1999.  On 
September 17 1999, the Veteran filed a statement again 
requesting that his claim be reopened for an increased 
rating, which was granted in the November 2003 rating 
decision.  

The Board observes that a Veteran has one year after notice 
of a determination to file a notice of disagreement to 
initiate an appeal.  See generally 38 U.S.C.A. § 7105.  A 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wished to appeal 
the denial of service connection with respect to only one of 
the disabilities, the notice of disagreement must make that 
clear.  38 C.F.R. § 20.201; see also Tomlin v. Brown, 5 
Vet.App. 355 (1993).  

The Joint Motion for Remand directed the Board to consider 
whether the September 1992 statement from the Veteran could 
be considered a notice of disagreement to the June 1992 
rating decision.  While the September 1992 statement was 
filed within one year of the decision, after careful review 
of the statement, the Board must conclude that this statement 
can not be considered a valid notice of disagreement within 
the meaning of the regulation.  While the statement perhaps 
questioned the denial of the Veteran's claim, it clearly did 
not express a desire for appellate review.  As the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) observed in Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002), under 38 C.F.R. § 20.201, a valid notice of 
disagreement must contain terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  In other words, both 
requirements must be met in order for a document to be 
considered a notice of disagreement.  Even when giving a 
sympathetic and liberal reading to the Veteran's statement, 
this document in no way expresses a desire for appellate 
review.  Moreover, nowhere in the statement does the Veteran 
reference a specific adjudicative determination to which he 
was disagreeing.  In sum, the September 1992 statement can 
not reasonably be construed as a valid notice of 
disagreement. 

The Board also notes that the June 1980 statement from the 
Veteran was within one year of the June 1980 rating decision 
and July and September 1991 statements were also within one 
year of the April 1991 rating decision.  However, again, 
nothing in these statements can be deemed as expressing 
dissatisfaction with the prior decision and a desire for 
appellate review.  The Veteran is either requesting that his 
claim be reopened or that his records be transferred to 
another RO.  

Further, the Joint Motion for Remand also found that 
consideration should be given as to whether the September 
1992 statement reasonably raised a claim for a total 
disability rating based upon individual unemployability 
(TDIU) that remained pending and unadjudicated.  In Norris v. 
West, the Court held that when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of 38 C.F.R. § 4.16(a) and there is 
evidence of current service-connected unemployability in the 
claims file, evaluation of that rating increase must also 
include evaluation of a reasonably raised claim for a TDIU 
rating.  12 Vet.App. 413 (1999).  However, in the instant 
case, at the time of the September 1992 statement, the 
Veteran did not meet the minimum schedular rating for TDIU.  
He was only rated 10 percent disabling for his service-
connected cerebral concussion.  In other words, Norris is 
distinguishable from the instant case because the appellant 
in that case was rated 70 percent disabling for his anxiety 
neurosis, and, thereby, met the threshold criteria to be 
eligible for consideration for a TDIU rating.  

The Federal Circuit has held that once a Veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
on individual unemployability.  Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  Further, a more recent 
decision by the Federal Circuit indicated that an appeal 
seeking an earlier effective date for PTSD benefits is 
sufficient to raise the issue of a Veteran's entitlement to 
an earlier effective date for his TDIU award, even if a 
veteran did not explicitly raise the issue, where the veteran 
presented persuasive evidence of his unemployability. See 
Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  In 
sum, the Federal Circuit in Comer found that under Roberson, 
a claim for TDIU was not a free-standing claim that must be 
pled with specificity; it was implicitly raised whenever a 
pro se veteran, who presents cogent evidence of 
unemployability, seeks to obtain a higher disability rating.  

Although the Veteran was a pro se claimant at the time of the 
September 1992 statement; however, again, unlike in the 
instant matter, in both of the Federal Circuit cases, at the 
time of the "implicitly raised" claim, the claimants met 
the minimum schedular criteria for TDIU.  Also, in both 
cases, there was extensive and persuasive evidence of record 
documenting the claimants' unemployability.  In the instant 
case, the record did not contain cogent evidence 
unemployability at the time of that statement.  Besides the 
Veteran's statement that he was unable to keep a full time 
job, there was no other evidence of record demonstrating 
unemployability due to his service-connected disability.  The 
most recent VA examination in April 1992 did not mention any 
findings of unemployability.  Prior to this examination, the 
record showed that the Veteran was incarcerated.  An October 
1990 VA hospital record indicated that the Veteran had worked 
on and off for 16 years as a truck driver.  Although the 
Veteran claimed to have been recently fired, there was no 
documentation that he was considered unemployable due his 
service-connected disability.  In other words, there was no 
extensive and persuasive evidence of unemployability at the 
time of the September 1992 statement to raise an implicit 
claim for TDIU.     

Moreover, the Board must conclude that the Veteran never 
filed a notice of disagreement to either the July 1998 or the 
August 1999 rating decisions.  The Board recognizes that his 
written communication received on September 17 1999, was 
within the one-year appeal period from the August 1999 rating 
decision.  However, inspection of that communication clearly 
shows that the Veteran was reporting an increase in the 
severity of a service-connected disability.  Moreover, the 
Veteran does not specifically state to which service 
connected disability he is referring.  Further, nothing in 
the communication received on September 17, 1999, expressed 
disagreement with the August 1999 rating decision and a 
desire for appellate review.  This communication, thus, was 
not a notice of disagreement.  38 C.F.R. § 20.201.  At most, 
it can be liberally construed as a claim for an increased 
rating for the Veteran's cerebral concussion with headaches, 
as again he was not specific in this statement.  Therefore, 
the July 1998 and August 1999 rating decisions subsequently 
became final when the respective one-year appeal periods 
expired.  Principles of finality would preclude assignment of 
an effective date prior to the August 1999 rating decision.  
38 U.S.C.A. § 7105(c). 

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).

As noted above, the Veteran's earliest claim after the prior 
final rating decision in August 1999 was received on 
September 17, 1999.  However, the RO determined that that the 
criteria for a 100 percent rating were met for the Veteran's 
service-connected organic brain syndrome and dementia due to 
cerebral concussion with headaches as of March 6, 1998, the 
date of a prior claim.   However, it is unclear as to why 
this date was assigned by the RO because the final subsequent 
rating decisions in August 1999 as well as in July 1998 would 
appear to preclude a date prior to these decisions.  Further, 
an earlier effective date is only warranted if it is 
ascertainable that an increase in the disability had occurred 
one year prior to the filing of an application.  See 
38 U.S.C.A. § 5110(b)(2).  As in this case, the effective 
date of March 6, 1998 is earlier than the one year date prior 
to the September 17, 1999, date of claim.  

At any rate, regardless of the RO's reasons for assigning a 
March 6, 1998, effective date, the Board is unable to find a 
legal basis for granting an effective date any earlier than 
March 6, 1998.  There is certainly no basis for assigning an 
effective date in 1980 as argued by the Veteran.  Thus, based 
on the analysis above, the Board must conclude that the 
preponderance of the evidence is against assignment of 100 
percent rating prior to March 6, 1998.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to an effective date prior to March 6, 1998, for 
the grant of a 100 percent evaluation for organic brain 
syndrome and dementia due to cerebral concussion with 
headaches, is not warranted.  The appeal is denied.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


